Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to an amendment filed on 9/07/2022; claims 1-4, and 6-19 are  pending, wherein claims 1-2, 6-9, and 16-19 are amended.
Response
3.	Due to the applicant’s amendment with further claimed limitations (9/07/2022), the examiner withdraws prior rejections on - 35 USC §101, 112(a),  112(b), and 35 USC §103; therefore, the arguments are moot. New grounds of rejections are presented herein. The examiner respectfully submits that amended limitations were suggested by Hyde (US Pub. 20150091503 A1), and Wilding (US Pub. 20190202315 A1) because they are working in the same field of applicant’s invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. Claims 1-4, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 20180238698 A1), in view of Muramatsu et al (US 20120290506 A1) (hereinafter “Muramatsu”, and in view of Hyde (US 20150091503 A1).
A. Regarding to independent claim 1, Pedersen teaches a method for route planning for a vehicle, comprising: providing traffic data that are representative of a current traffic density of a predefined route (i.e., "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen, para. [0098]) (examiner’s position is “vehicle congestion” is closely related to a traffic density).
Pedersen discloses "That received information may include information regarding one or more potential routes of travel for the EV...." (see Pedersen, para. [0027]) -  This relates to a predefined route because the route(s) is/are determined prior to the start of travel and are used by the vehicle from start to finish.
Applicant claims: determining an expected occupancy of charging stations along the route depending on the traffic data
Pedersen discloses: "....congestion at charging stations with other vehicles requiring battery charging or replacement...." (see Pedersen, para. [§0054])
Applicant claims: determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
Pedersen discloses: "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen, para. [0098]) – It is interpreted that the reference teaches traffic data are used in the model to generate a route that incorporates a battery charging plan. This plan is reliant on the traffic in the surrounding area from the vehicle, and therefore dictates plan characteristics such as how far can the vehicle go before needing charging, how long to charge it, how many times it needs to charge due to its limited capacity.
Pedersen discloses:  "A battery charging-and-discharging plan creating unit of the EMS creates a charging and discharging plan for a battery through the use of the vehicle condition information of the electric motor vehicle." (see Pedersen, para. [0023]) - This citation teaches a part of a plan (strategy) that concerns the charging process of a vehicle as claimed because the vehicle information taught regarding the vehicle condition is inclusive and covers information specific to the charging process. Information is then used to determine how much charge is left, how much power it will take to arrive at the station, and how long the battery needs to charge, etc. As taught in the first citation to the limitation above, the strategy is directly dependent on the traffic data. Here, the art reflects that the strategy is developed around the charging process and that is indicative of the state of the vehicle’s battery. The combination of the use of traffic data and the representation of charging is why this source teaches the claimed limitation. 
Pedersen discloses:  "The charge stations presented as options are located along a driving path that is reachable before the charge level of the electric vehicle reaches an empty state." (see Pedersen, para. [0023]). 
Pedersen discloses:   "....congestion at charging stations with other vehicles requiring battery charging or replacement...." (e.g., relating to a current traffic density is HIGH, see Pedersen, para. [0054]) 
Applicant claims:  depending on the charging strategy determined, providing information concerning the charging strategy for a driver
Pedersen discloses:   "One intended use of such commands would be to better inform the driver of the EV of appropriate actions to be taken to ensure adequate battery energy is available to reach the desired destination of the EV." (see Pedersen, para. [0072] )
Pedersen fails to teach the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station; however Muramatsu discloses: "....the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." (see Muramatsu, para. [0186]).
Pedersen and Muramatsu do not disclose about providing a current occupancy of charging stations along the route; however Hyde suggests that idea (e.g., a few or many stations, see Hyde ‘503 para. [0180]);
Pedersen and Muramatsu do not disclose a determined expected occupancy of the charging stations, and the current occupancy of the charging stations; however, Hyde suggests that - see Hyde para. [0277], [0307]-[0308] “e.g. accessing information regarding one or more locations that the one or more users historically charge the electric vehicle as to frequency of use of each location and any patterns of use for the one or more chargers at the locations, etc.) including one or more user preferences of location for electrical energy transfer to the electric vehicle at one or more locations on one or more planned routes of travel of the electric vehicle (e.g. accessing information regarding charging stations for the electric vehicle in terms of integration of particular charging stations with itinerary of planned or otherwise future travel of the electric vehicle regarding timing associated itinerary, scheduling of other electric vehicle using charging stations, ability charging station to accommodate charging of the electric vehicle involved with the anticipated itinerary, etc.”):  
Pedersen and Muramatsu do not disclose about receiving a selection from the driver: however Hyde teaches that  (see Hyde ‘503 claim 112;  and para.[0180], [0226]; of a charging station of the one or more charging stations along the route (i.e., “user preferences of location for electrical energy transfer to the electric vehicle at static charging locations along routes of travel of the electric vehicle” see Hyde et al.‘503 para. [0180], and [0314]) based on the determined charging strategy.
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of Pedersen with the expected occupancy at the time of arrival as taught in Muramatsu, and a current occupancy of charging stations along a route by Hyde’s suggestions to result in a reduced travel time from the current position to the destination (see Muramatsu, para. [0189]).
B. Regarding claim 2: The rationales and references for a rejection of claim 1 are incorporated.
Pedersen further teaches:
- wherein data concerning a historical traffic density are provided via a database
 o "In the case of distributed database information, information indicated in FIG. 6 may be part of database information from distributed agencies or organizations such as weather database information, police report information, highway or road management agencies, traffic monitoring agencies, or agencies responsible for EV charger stations." (see Pedersen, para. [0094]);
- By the nature of a database, traffic data has been collected and stored, meaning that it contains historic traffic information from previous times.
- wherein the data concerning the historical traffic density comprise information concerning a traffic density along the route at past points in time
 	- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen, para. [0098]);
- The specified area in this reference is along the route plan for the vehicle and database information is inherently referring to past points in time because the data has already been previously taken, and is not limited to how far in past time.
- the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the historical traffic density
- "The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs." (see Pedersen, para. [0098]);
- The likelihood that multiple such EVs will need charging or replacing of a battery is the same as the expected occupancy because if 30% of 100 cars are likely to need it, then you know the expected amount is 30 cars. Additionally, likelihood is often determined using previous scenarios and is not accurate without the use of past information.
- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen, para. [0098]);
- The database information is inherently historical because previously stored data cannot come from the present. As shown above, if it is known that there is a certain influx of cars in an area, and that EVs make up 30% of cars in that area, then the occupancy is directly dependent of previous traffic data. The number of vehicles can impact a charging strategy because the system may route the vehicle to a station that is further away to avoid greater traffic or may require more frequent stops at stations.
C. Regarding claim 3: The rationales and references for a rejection of claim 2 are incorporated.
 Pedersen further teaches:
- wherein weather data that are representative of a weather situation along the route are provided
- The system can be configured to include location data on road patterns, geography with date and time, altitude changes, speed limits, driving patterns of a vehicle driver, and weather" (see Pedersen, para. [0015]);
- the expected occupancy of the charging stations and the charging strategy are determined depending on the weather data 
- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs." (see Pedersen, [§0098]);
- "Roadways passing through lower areas susceptible to high waters or flooding should be avoided when selecting routes for EVs in need of battery charging or a replacement. Also, forecasted inclement weather may influence route selection for vehicles in need of battery charging or replacement." (see Pedersen, [§0101])
 	- The reference teaches that invention avoids sending too many vehicles to one charging station. Inherently, this can only be done by determining how many vehicles will be going to each station, which is the expected occupancy. The art extends into how weather conditions may alter which stations are accessible and which ones are no longer viable. As stations become limited due to weather, the conditions directly affect the number of vehicles at each station. Therefore, the occupancy and plan is determined based on current weather patterns.
D. Regarding claim 4:  The rationales and references for a rejection of claim 3 are incorporated.
 Pedersen further teaches:
- wherein data concerning a current location and/or consumption and/or speed and/or charging status of the vehicle are provided
- "Such vehicle information display systems may include information necessary for dashboard displays concerning vehicle operational status, speed, odometer readings, engine performance, battery charge levels and warning signals" (see Pedersen, para. [0073]
-  the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current location and/or consumption and/or speed and/or charging status of the vehicle
- "Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement...." (see Pedersen, para. [0054]
- The citation states that the current occupancy of stations directly impacts the route planning process as the claimed invention does. Determining this is done by an Al using data described earlier on in the application (see other citation). Since this analysis is performed to get the expected occupancy, which is applied to the overall strategy, the art reads on the claim.
- "...specifically programmed computer machines, one or more of: EV descriptive information, EV energy requirements, EV battery specification information and EV current position and the location of the destination of said EV." (see Pedersen, para. [0026])
Here is one specific instance where the art mentions the type of information (data) used to determine considerations and route planning. The reference teaches that some data present in the claimed invention when determining of a strategy is present in the prior art. "Battery specific information" encompasses all possible battery metrics, including consumption and charging status.
E. Regarding to dependent claim 11: The rationales and references for a rejection of claim 1 are incorporated.
Pedersen fails to teach:
- wherein, depending on the expected occupancy determined, information concerning the expected occupancy of the charging stations is provided for the driver’
However, Muramatsu suggests that "The normal charge spots and the quick charge spots are preferably displayed in a distinguishable manner. This allows the user, who may usually perform the normal charge at the normal charge spot, to perform a quick charge, which may be performed for various reasons, such as charge cost, congestion at the charge spot, or an emergency." (see Muramatsu, para. [0114]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of claim 1 taught by the combination of references, as shown above, with the expected occupancy at charging stations provided to the driver as taught in Muramatsu to result in a reduced travel time from the current position to the destination (see Muramatsu, para. [0189]). 
F. Regarding to dependent claim 12: The rationales and references for a rejection of claim 1 are incorporated.
Pedersen further teaches
- wherein weather data that are representative of a weather situation along the route are provided
- "Such parameters are used to properly evaluate the EV situation in terms of the sufficiency of battery energy available, the distance to the destination and the other considerations such as traffic congestion, roadway delays, inclement weather issues or other conditions or situations that may impact the sufficiency of battery energy to make the planned trip." (see Pedersen, para.[0114])
- the expected occupancy of the charging stations and the charging strategy are determined depending on the weather data
- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs." (see Pedersen, para.[0098])
- "Roadways passing through lower areas susceptible to high waters or flooding should be avoided when selecting routes for EVs in need of battery charging or a replacement. Also, forecasted inclement weather may influence route selection for vehicles in need of battery charging or replacement." (see Pedersen, para.[0101])
- The reference teaches that invention avoids sending too many vehicles to one charging station. Inherently, this can only be done by determining how many vehicles will be going to each station, which is the expected occupancy. The art extends into how weather conditions may alter which stations are accessible and which ones are no longer viable. As stations become limited due to weather, the conditions directly affect the number of vehicles at each station. Therefore, the occupancy and plan are also determined based on current weather patterns.
G. Regarding to dependent claim 13: The rationales and references for a rejection of claim 1 are incorporated.
 Pedersen further teaches:
- wherein data concerning a current location and/or consumption and/or speed and/or charging status of the vehicle are provided
- "Such vehicle information display systems may include information necessary for dashboard displays concerning vehicle operational status, speed, odometer readings, engine performance, battery charge levels and warning signals" (see Pedersen, para. [0073])
- the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current location and/or consumption and/or speed and/or charging status of the vehicle
- "Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement...." (see Pedersen, para.[0054])
The citation states that the current occupancy of stations directly impacts the route planning process as the claimed invention does. Determining this is done by an Al using data described earlier on in the application (see other citation). Since this analysis is performed to get the expected occupancy, which is applied to the overall strategy, the art reads on the claim.
- "...specifically programmed computer machines, one or more of: EV descriptive information, EV energy requirements, EV battery specification information and EV current position and the location of the destination of said EV." (see Pedersen, para. [0026])
- Here is one specific instance where the art mentions the type of information (data) used to determine considerations and route planning. The reference teaches that some data present in the claimed invention when determining of a strategy is present in the prior art. "Battery specific information" encompasses all possible battery metrics, including consumption and charging status.
H. Regarding to independent claim 18: The rationales and references for a rejection of claim 1 are incorporated.
, Pedersen teaches:
- A device for route planning for a vehicle, wherein the device is configured to carry out the acts of:
- "It is to be understood that the EV control unit (400) of FIG. 4 and as described elsewhere in this specification or in different embodiments of this invention may include all or a selected subset of the total capability of the EV control unit (400) of FIG. 4." (see Pedersen, para. [0055]);
- providing traffic data that are representative of a current traffic density of a predefined route
- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen, para.[0098])
- a vehicle congestion is equated to a traffic density.
- "That received information may include information regarding one or more potential routes of travel for the EV...." (see Pedersen, para.[0027])
- The reference teaches a predefined route because the route(s) is/are determined prior to the start of travel and are used by the vehicle from start to finish.
- determining an expected occupancy of charging stations along the route depending on the traffic data
-"....congestion at charging stations with other vehicles requiring battery charging or replacement...." (see Pedersen, para.[0054])
 - wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
- "....the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." (see Pedersen, para.[0186] )
- determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen, para.[0098])
- "....congestion at charging stations with other vehicles requiring battery charging or replacement...." (see Pedersen, para.[0054])
- "A battery charging-and-discharging plan creating unit of the EMS creates a charging and discharging plan for a battery through the use of the vehicle condition information of the electric motor vehicle." (see Pedersen, para.[0023])
- This citation teaches a plan (strategy) that concerns the charging process of a vehicle as claimed because the vehicle information taught regarding the vehicle condition is inclusive and covers information specific to the charging process.
 -"The charge stations presented as options are located along a driving path that is reachable before the charge level of the electric vehicle reaches an empty state." (see Pedersen, para.[0023] )
- and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
 o "One intended use of such commands would be to better inform the driver of the EV of appropriate actions to be taken to ensure adequate battery energy is available to reach the desired destination of the EV." (see Pedersen, para.[0072] )
Pedersen fails to teach the following limitation:  wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
However, Muramatsu teaches:  "....the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." See Muramatsu, para. [0186]).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning device of Pedersen, with Hyde’s suggestion for estimation a charge station occupation by using a traffic density data, and with the expected occupancy of charging vehicles at the time of arrival at a charging station taking into account traffic times, as taught in Muramatsu, to result in a reduced travel time from the current position to the destination (see Muramatsu, para. [0189]).
I. Regarding to independent claim 19: The rationales and references for a rejection of claim 1 are incorporated.
Pedersen teaches: 
- A computer program product comprising executable program code, wherein the program code, when executed, carries out the acts of:
- "The systems and methods of the present invention disclose use of one or more specifically programmed computer machines with artificial intelligence expert system battery energy management and navigation route control." (see Pedersen, the Abstract)
- providing traffic data that are representative of a current traffic density of a predefined route
- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen, para. [0098])
- Vehicle congestion is equated to a traffic density. 
- "That received information may include information regarding one or more potential routes of travel for the EV...."( see Pedersen, para. [0027])
 	- The references teaches a predefined route because the route(s) is/are determined prior to the start of travel and are used by the vehicle from start to finish.
- determining an expected occupancy of charging stations along the route depending on the traffic data
- "....congestion at charging stations with other vehicles requiring battery charging or replacement...." (see Pedersen para. [0054])
- wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
- "....the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." (see Pedersen para. [0186])
- determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
- "Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." (see Pedersen para. [0098])
- "....congestion at charging stations with other vehicles requiring battery charging or replacement...." (see Pedersen para. [0054])
- "A battery charging-and-discharging plan creating unit of the EMS creates a charging and discharging plan for a battery through the use of the vehicle condition information of the electric motor vehicle." (see Pedersen para. [0023])
-This citation teaches a plan (strategy) that concerns the charging process of a vehicle as claimed because the vehicle information taught regarding the vehicle condition is inclusive and covers information specific to the charging process.
- "The charge stations presented as options are located along a driving path that is reachable before the charge level of the electric vehicle reaches an empty state." (see Pedersen para. [0023])
- and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
- "One intended use of such commands would be to better inform the driver of the EV of appropriate actions to be taken to ensure adequate battery energy is available to reach the desired destination of the EV." (see Pedersen para. [0072])
 Pedersen fails to teach that wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
However, Muramatsu suggests that claimed idea.
- "....the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." (see Muramatsu, para. [0186]) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning computer program media storage of Pedersen and Hyde to determine the expected occupancy at the time of arrival as taught in Muramatsu to result in a reduced travel time from the current position to the destination (see Muramatsu, para. [0189]).
5. Claims 6-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen , in view of Muramatsu, in view of Hyde, and in view of Pettersson (US 9103686 B2).
A. Regarding to dependent claim 6: The rationales and references for a rejection of claim 4 are incorporated.
Pedersen further teaches:
- wherein, depending on the data concerning the current occupancy of the charging stations, information concerning the current occupancy of the charging stations is provided for the driver
- "....that consider multiple factors such as battery charging-replacement station locations, required time of travel, roadway conditions, traffic congestion, including congestion for charging stations...." (see Pedersen para. [0024])
- "Such vehicle information display systems may include information necessary for dashboard displays concerning vehicle operational status, speed, odometer readings, engine performance, battery charge levels and warning signals." (see Pedersen para. [0073])
- The citation includes open ended wording "may include" to what type of information is displayed to the driver inside the vehicle. Since the reference also teaches the data of current occupancy, it is well within reason to provide station congestion information to the driver as well.
B. Regarding to dependent claim 7: The rationales and references for a rejection of claim 4 are incorporated.
Pettersson also teaches:
- wherein data concerning a historical occupancy of the charging stations along the route are provided, wherein the data concerning the historical occupancy comprise information concerning an occupancy of the charging stations at past points in time
- "By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." (see Pettersson Col. 9 lines 53- 58)
- "Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." (see Pettersson Col. 14 lines 9-12)
- The combination of these citations teach that data can be gathered on how busy a charging station may be and that the data may be recorded and used as historical data in the model.
- the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the historical occupancy of the charging stations
- "By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." (see Pettersson Col. 9 lines 53- 58])
- The art teaches that some examples of data gathered may include how busy the station is through available slots and services. This is the same as occupancy information because in order to know what is available to other vehicles, the occupancy must be known. It is known that current occupancy is included in this because the wording describes it as data for both the present schedule and future schedule.
"Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." (see Pettersson Col. 14 lines 9-12)
- The forecast mentioned would be the predicted occupancy of the station and it is shown here that it can be found many ways, one of them uses recorded data (current occupancy) to form a strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using historical occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Pettersson, so that optimization could be directed to consider minimizing the individual travelling times of the entities of transportation means (see Pettersson, Col. 10 lines 10-12). 
C. Regarding to dependent claim 14: The rationales and references for a rejection of claim 1 are incorporated.
Pedersen further teaches:
- wherein data concerning a current occupancy of the charging stations along the route are provided
- "....may be part of database information from distributed agencies or organizations such as weather database information, police report information, highway or road management agencies, traffic monitoring agencies, or agencies responsible for EV charger stations." (see Pedersen, para. [0094])
- This citation here shows that databases containing data about charging stations may be gathered from companies who own the stations.
- "Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement....” (see Pedersen, para. [0054])
Here the prior art teaches that the occupancy of the station can be one of the parameters that effect the plan, and one would know that this information would be gathered by databases such as those taught in the other citation (see Pedersen, para. [0094]).
In addition, Pettersson also teaches:
- the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current occupancy of the charging stations
-  "By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." (see Pettersson, Col. 9 lines 53- 58)
 The art teaches that some examples of data gathered may include how busy the station is through available slots and services. This is the same as occupancy information because in order to know what is available to other vehicles, the occupancy must be known. It is known that current occupancy is included in this because the wording describes it as data for both the present schedule and future schedule.
- "Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." (see Pettersson, Col. 14 lines 9-12])
- The forecast mentioned would be the predicted occupancy of the station and it is shown here that it can be found many ways, one of them being using recorded data (current occupancy) to form a strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using current occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Pettersson, so that optimization could be directed to consider minimizing the individual travelling times of the entities of transportation means (see Pettersson, Col. 10 lines 10-12).
D. Regarding to dependent claim 15: The rationales and references for a rejection of claim 1 are incorporated.
Pettersson also teaches:
- wherein data concerning a historical occupancy of the charging stations along the route are provided, wherein the data concerning the historical occupancy comprise information concerning an occupancy of the charging stations at past points in time
- "By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." (see Pettersson, col. 9 lines 53- 58])
- The art teaches that some examples of data gathered may include how busy the station is through available slots and services. This is the same as occupancy information because in order to know what is available to other vehicles, the occupancy must be known. It is known that current occupancy is included in this because the wording describes it as data for both the present schedule and future schedule.
- "Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." (see Pettersson, col. 14 lines 9-12)
- The combination of these citations teach that data can be gathered on how busy a charging station may be and that the data may be recorded and used as historical data in the model. The forecast mentioned would be the predicted occupancy of the station and it is shown here that it can be found many ways, one of them being using recorded data (current occupancy) to form a strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using historical occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Pettersson, so that optimization could be directed to consider minimizing the individual travelling times of the entities of transportation means (see Pettersson, Col. 10 lines 10-12). 
6. Claims 8-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, in view of Muramatsu,, in view of Hyde, in view of Pettersson and in view of “Real-Time Forecasting of EV Charging Station Scheduling for Smart EnergySystems” by Bharatiraja Chokkalingam et al. (hereinafter “Chokkalingam”).
A. Regarding to dependent claim 8: The rationales and references for a rejection of claim 7 are incorporated.
Chokkalingam suggests that:
- data concerning a charging power of the charging stations along the route are provided
 	- the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the charging power of the charging stations
- see Chokkalingam Table 3: The charging powers taught in this reference is fast or slow charging, which is a result of different wattage.
- the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the charging power of the charging stations
 "Considering the charging station 3 (SP Kovil}, due to the unavailability of fast charging points, EV traffic density is comparatively low in this region” (see Chokkalingam pg. 11 paragraph 1, Figure 9, Table 3)
The reference teaches different charging powers, fast and slow, which translates to more power and less power. It continues to state that the lack of higher power charging slots has a direct impact on approximate electric vehicles in the location. Additionally, Table 3 shows that locations with higher power charging have increased occupancy (see Chokkalingam Table 3)
o "Upon giving the inputs in these options the result will be displayed as shown in Figure 11. This architecture ensures the charge planning strategy" (see Chokkalingam pg. 12 paragraph 1, Figure 10)
This citation teaches that the user can input preferences to develop a charging strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using expected occupancy data of charging stations to derive a charging plan for an electric vehicle, as suggested by Chokkalingam, so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (see Chokkalingam , Pg. 12 paragraph 1). 
B. Regarding to dependent claim 9: The rationales and references for a rejection of claim 8 are incorporated.
Pedersen also teaches:
- wherein data concerning a current electricity price of the charging stations along the route are provided
- "Also the price for regeneration can be of importance and included in the decision e.g. whether to choose a close but pricey or a remoter but also cheaper location." (see Pedersen, para. [0070] )
- The prior art teaches characteristics of charging stations that a vehicle may use on a route. Amongst some of these characteristics included is cost and how it may effect route planning.
 Chokkalingam also suggests that the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current electricity price of the charging stations
- “The table illustrates that with reference to charging station 1 (SRM University), the approximate volume of EVs in this location is 3,600 per day. A fast charging facility is available at this location, whereas, if it is left up to the user preference to book a slot in the same location the cost of charging will get increase significantly. Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points, EV traffic density is comparatively low in this region, so the time taken to charge the vehicle is very high whereas the cost of charging will be decreased." (see Chokkalingam Pg. 11 paragraph 1, Figure 9, Table 3) - Since there are no fast chargers, the price of charging is different and will alter the expected number of electric vehicles in the area.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using current electricity price data to determine expected occupancy and charging strategies, as suggested by Chkkalingam, so that so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (see Chokkalingam, Pg. 12 paragraph 1). 
C. Regarding to dependent claim 10: The rationales and references for a rejection of claim 9 are incorporated.
Muramatsu also suggests that information concerning the current electricity price of the charging stations are provided to a driver
- "In the example shown in FIG. 11A, the display unit 9 displays charge spot information according to various headings, such as a name, a total distance, a charge type, a charge time, a discount, a cost of full charge, an arrival time. When the user presses one of the icons of a heading on the display screen of the display unit 9, the control unit 2 sorts the listed entries by using the selected heading as a sort key, for sorting the entries in an order that benefits the user." (see Muramatsu para. [0115], and Fig. 11).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with providing current electricity price information to the drivers, as shown in Muramatsu, to result in a reduced travel time from the current position to the destination (see Muramatsu, para. [0189]). 
D. Regarding to dependent claim 16: The rationales and references for a rejection of claim 1 are incorporated.
Chokkalingam also teaches that data concerning a charging power of the charging stations along the route are provided  (i.e., "A fast charging facility is available at this location, whereas, if it is left up to the user preference to book a slot in the same location the cost of charging will get increase significantly. Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points...." (see Chokkalingam, [Pg. 11 paragraph 1, Figure 9, Table 3). It has been well-known that charging powers taught in this reference are fast or slow charging, which are results of different supplying speeds,
And  a limitation of “the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the charging power of the charging stations” is also suggested by Chokkalingam.
- "Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points, EV traffic density is comparatively low in this region" (see Chokkalingam, Pg. 11 paragraph 1, Figure 9, Table 3) - The reference teaches different charging powers, fast and slow, which translates to more power and less power. It continues to state that the lack of higher power charging slots has a direct impact on approximate electric vehicles in the location. Additionally, Table 3 shows that locations with higher power charging have increased occupancy.
- "Upon giving the inputs in these options the result will be displayed as shown in Figure 11. This architecture ensures the charge planning strategy" (see Chokkalingam, Pg. 12 paragraph 1, Figure 10) - This citation teaches that the user can input preferences to develop a charging strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with providing current electricity price information to the drivers, as shown by Chokkalingam, so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (see Chokkalingam Pg. 12 paragraph 1). 
E. Regarding to dependent claim 17: The rationales and references for a rejection of claim 1 are incorporated.
Pedersen also teaches that data concerning a current electricity price of the charging stations along the route are provided (i.e., "Also the price for regeneration can be of importance and included in the decision e.g. whether to choose a close but pricey or a remoter but also cheaper location." (see Pedersen para. [0070]).
 The prior art teaches characteristics of charging stations that a vehicle may use on a route. Amongst some of these characteristics including cost and how it may effect a route planning.
 The combination of Pedersen in view of Muramatsu fails to disclose that an expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current electricity price of the charging stations.
However, this limitation is suggested from Chokkalingam:
-"The table illustrates that with reference to charging station 1 (SRM University), the approximate volume of EVs in this location is 3,600 per day. A fast charging facility is available at this location, whereas, if it is left up to the user preference to book a slot in the same location the cost of charging will get increase significantly. Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points, EV traffic density is comparatively low in this region, so the time taken to charge the vehicle is very high whereas the cost of charging will be decreased." (see Chokkalingam, Pg. 11 paragraph 1, Figure 9, Table 3) - Since there are no fast chargers, the price of charging is different and that will inherently alter the expected number of electric vehicles in the area depending on whether or not people would rather pay less or go to a different station.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with using current electricity price information to determine expected occupancy at stations and a charging strategy, as suggested by Chokkalingam, so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (see Chokkalingam, Pg. 12 paragraph 1).
Conclusion
7.	Pending claims 1-4, and 6-19 are still rejected. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662